Citation Nr: 1317230	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hemorrhoids, internal and external, post operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2012, the Board remanded to the claim to the agency of original jurisdiction (AOJ) for additional development.

In April 2013, the Board received additional evidence in the form of private treatment records.  Later that month, the Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2012).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In November 2012, the Board remanded the claim to the AOJ for additional development.  The Board requested that the AOJ contact the Veteran and assist him in obtaining any treatment records he identified.  Additionally, the Veteran was to be afforded a VA examination to assess the current severity of his service-connected hemorrhoids.

While the case was in remand status, the AMC accomplished much of the Board's requested development.  The Veteran underwent VA examination in January 2013 and March 2013.  Additionally, the AMC asked the Veteran by letter to identify facilities where he received treatment for hemorrhoids.  He identified private treatment providers and the records were obtained.

In December 2012, in response to a letter from the AMC, the Veteran stated that he was enclosing medical reports in support of his claim.  Significantly, he also indicated that he was being seen at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  Treatment records from that facility have only been obtained through April 2010.  Given that the Veteran identified potentially relevant treatment records that were not obtained, the Board's complete November 2012 remand instructions were not substantially complied with by the AOJ.  See Stegall, 11 Vet. App. at 271.  Consequently, the Board finds it necessary to remand the case to allow for the AOJ to obtain the identified VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2010) from the Philadelphia VAMC and associate the records with the claims folder.

2.  Then, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

